Citation Nr: 1026764	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
service-connected
status post-operative Achilles tendon repair of the left ankle.

2. Entitlement to service connection for right ankle sprain.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 
1981 and From February 1983 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

The Veteran also appealed denials of service connection for 
tinnitus and bilateral hearing loss.  However, service connection 
for tinnitus and right ear hearing loss was granted by the RO in 
a decision issued in January 2008.  The claim for service 
connection for left ear hearing loss was subsequently withdrawn 
by the Veteran in his January 2008 substantive appeal (VA Form 
9).  Accordingly, these issues are not before the Board at this 
time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary.  Specifically, the Board determines 
that there are outstanding, relevant treatment records and that 
Veteran should be scheduled for another VA examination with 
respect to each of the issues on appeal. 
The Board notes that the Veteran testified that he had been 
receiving continuous treatment for his service-connected left 
ankle disability at the VA Medical Center (VAMC) in Gainesville.  
There are no VA treatment records in the claims file.  Hence, the 
case must be remanded so that these outstanding, relevant VA 
treatment records can be obtained.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file). 

Additionally, the Board observes that the most recent VA 
examination of the service-connected left ankle disability was 
conducted in February 2007.  The Veteran testified that, since 
that time, the symptoms associated with this disability have 
grown more severe.  Generally, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, with regard to the right ankle, the Board notes that no 
etiological opinion for this claimed disorder is of record.  The 
Board recognizes that the Veteran is receiving benefits for 
various service-connected disorders of the lower extremities, and 
therefore, has limitation of function of his right lower 
extremity related to these disabilities.  However, it is unclear 
whether the Veteran also has an actual disability of the right 
ankle that is symptomatic.  Although the February 2007 VA 
examiner evaluated the right ankle, he did not discuss whether 
there was a disability of the right ankle; X-rays at that time 
were of the feet only.  Service treatment records reveal that the 
Veteran was treated for right ankle sprain on multiple occasions.  
In addition, the February 2007 VA examiner noted that the Veteran 
was limping to protect his left metatarsal resulting in increased 
pressure on the right heel and foot.  Thus, the Board finds that 
a VA examination for the purpose of ascertaining the existence 
and etiology of the claimed right ankle disorder should be 
scheduled.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Finally, given the fact that the evidence raises the question of 
secondary service connection, the Board finds that the Veteran 
should be notified of the evidentiary requirements of a secondary 
service connection claim, in accordance with Allen v. Brown, 7 
Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1.	Send a notice of the evidence required to 
substantiate a claim for secondary service 
connection, i.e., that the Veteran's 
claimed right ankle disorder was incurred 
or aggravated beyond its normal 
progression as a result of his service-
connected left ankle disability, in 
accordance with Allen.

2.	Obtain all VA treatment records for the 
Veteran from the Gainesville VAMC.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file.

3.	Schedule the Veteran for a VA orthopedic 
examination to assess the current nature 
and severity of his service-connected left 
ankle disability and the existence and 
etiology of the claimed right ankle 
disability.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  All necessary and 
appropriate tests should be performed.  

a.	In addition to evaluation of the 
orthopedic symptoms of the 
disability, the examination of the 
left ankle should include a detailed 
assessment of the associated scar. 

b.	Upon examination of the right ankle, 
the examiner should opine as to the 
following:

Is it at least as likely as not 
that any currently diagnosed right 
ankle disability is causally or 
etiologically related to the 
Veteran's military service and/or 
to his service-connected left 
ankle disability?

A rationale for any opinion advanced 
should be provided.

4.	After completing the above actions 
and any other development as may be 
indicated by any response received as 
a consequence of the actions taken in 
the preceding paragraphs, the 
Veteran's claims should be 
readjudicated, to include all 
evidence received since the November 
2007 statement of the case.  If any 
claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  
An appropriate period of time should 
be allowed for response.
   
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


